Citation Nr: 1455077	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to January 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In January 2013, the Veteran presented sworn testimony during a video conference hearing in Reno, Nevada, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The evidence indicates that the most recent VA examination, performed in January 2012, may not accurate reflect the current state of the Veteran's PTSD.  Significantly, the January 2012 examiner specifically stated that the Veteran was still adjusting to life post-incarceration and that a better determination as to his disability level would need to be made after he had time to adjust.  Additionally, at his January 2013 Board hearing, he testified to having PTSD symptoms, including daily panic attacks that he denied at his VA examination.  Such suggests an increase in severity/worsening of his PTSD.  A new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

There is also some indication that there may be relevant outstanding private treatment records.  At his Board hearing, the Veteran testified that he receives prescription marijuana for his PTSD symptoms from a doctor in California.  No records relating to this apparent treatment have been sought or obtained.  On remand, the Veteran should be invited to submit a release of information for these and any other relevant treatment records.

With regard to the TDIU claim, the Veteran claims that he is unable to work due to his service-connected PTSD, which has been remanded herein.  The readjudication of the PTSD claim may affect the TDIU claim.  These issues are inextricably intertwined.  The claim for an increased rating for PTSD must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  

2.  Ask the Veteran to provide a signed release of information (VA Form 21-4142) for treatment records from his private doctor in California and any other facility where he has received treatment for his PTSD.  If the Veteran returns completed release(s) of information, the AOJ should attempt to obtain these records and associate them with the claims file.  
3.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

The examiner should specifically comment on whether the Veteran service-connected psychiatric disability has precluded him from engaging is substantially gainful employment.  The examiner should specifically comment on the Veteran's termination from his last place of employment.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claim of entitlement to an increased initial rating for PTSD should be readjudicated.  Thereafter, readjudicate the claim for TDIU.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

